           18-35890-cgm                 Doc          Filed 06/11/19              Entered 06/11/19 14:04:25                    Main Document
   )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH                              Pg 1 of 11
Debtor 1                 &KULVWRSKHU')HUULDQG.HUUL$QQH)HUUL
                         ___B_______B_____BB_________BBBBB___________________________BBBBBBBB_


Debtor 2                 _______BB____________BBBBB_______________BBBBBBBBBBBBBBBBBB_BBBBBBBB_
(Spouse, if filing)

                                        6RXWKHUQ'LVWULFWRI1HZ<RUN
8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             
&DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBB



 2IILFLDO)RUP 410S1
 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                                                                                    

 ,IWKHGHEWRU¶VSODQSURYLGHVIRUSD\PHQWRISRVWSHWLWLRQFRQWUDFWXDOLQVWDOOPHQWVRQ\RXUFODLPVHFXUHGE\DVHFXULW\LQWHUHVWLQWKH
 GHEWRU¶VSULQFLSDOUHVLGHQFH\RXPXVWXVHWKLVIRUPWRJLYHQRWLFHRIDQ\FKDQJHVLQWKHLQVWDOOPHQWSD\PHQWDPRXQW)LOHWKLVIRUP
 DVDVXSSOHPHQWWR\RXUSURRIRIFODLPDWOHDVWGD\VEHIRUHWKHQHZSD\PHQWDPRXQWLVGXHSee Bankruptcy Rule 3002.1.
 1DPHRIFUHGLWRU                                                                                                           
                                                                                                 &RXUWFODLPQR LINQRZQ BBBBBBBBBBBBBBBBBBBBBBB
 :HOOV)DUJR%DQN1$




                                                                                                 'DWHRISD\PHQWFKDQJH
                                                                                                 Must be at least 21 days after date
                                                                                                 of this notice                            
                                                                                                                                           _____________


                                                                                                 1HZWRWDOSD\PHQW
                                                                                                                                            
                                                                                                                                           $____________BBBB
                                                                                                 Principal, interest, and escrow, if any
 /DVWGLJLWVof any number you use to
 LGHQWLI\WKHGHEWRU¶VDFFRXQW                                    ____
                                                                  ____  ____
                                                                           ____
                                                                              

   3DUW           (VFURZ$FFRXQW3D\PHQW$GMXVWPHQW

     :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VHVFURZDFFRXQWSD\PHQW"

            No
        ✔
            <HV$WWDFKDFRS\RIWKHHVFURZDFFRXQWVWDWHPHQWSUHSDUHGLQDIRUPFRQVLVWHQWZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ'HVFULEHWKHEDVLV
             IRUWKHFKDQJH,IDVWDWHPHQWLVQRWDWWDFKHGH[SODLQZK\



                                                                                                                          
             &XUUHQWHVFURZSD\PHQWBBBBBBBBBBBBBBBBB                                                   1HZHVFURZSD\PHQWBBBBBBBBBBBBBBBBB

  3DUW0RUWJDJH3D\PHQW$GMXVWPHQW

     :LOOWKHGHEWRU¶VSULQFLSDODQGLQWHUHVWSD\PHQWFKDQJHEDVHGRQDQDGMXVWPHQWWRWKHLQWHUHVWUDWHRQWKHGHEWRU V
        YDULDEOHUDWHDFFRXQW"
        ✔
            No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
             DWWDFKHGH[SODLQZK\



             &XUUHQWLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB                                      1HZLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB

             &XUUHQWSULQFLSDODQGLQWHUHVWSD\PHQW $ ______________BBB_                   1HZSULQFLSDODQGLQWHUHVWSD\PHQW $ ___________BBB____

  3DUW2WKHU3D\PHQW&KDQJH


        :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VPRUWJDJHSD\PHQWIRUDUHDVRQQRWOLVWHGDERYH"
           ✔
               No
               Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)
            5HDVRQIRUFKDQJH



                      &XUUHQWPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB                             1HZPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB
                                                                                                 
 Official Form 410S1                                                  1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                              page 1
                     &KULVWRSKHU')HUULDQG.HUUL$QQH)HUUL                                             
      Debtor 1 _____BB_________________________________________________
     18-35890-cgm          Doc
                            Middle NameFiled 06/11/19         Entered 06/11/19 14:04:25              Main    Document
                                                                                  Case number (LINQRZQ) ______________________
               First Name                           Last Name
                                                                  Pg 2 of 11
 3DUW 6LJQ+HUH


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 &KHFNWKHDSSURSULDWHER[

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHLQIRUPDWLRQSURYLGHGLQWKLVFODLPLVWUXHDQGFRUUHFWWRWKHEHVWRIP\NQRZOHGJH
 LQIRUPDWLRQDQGUHDVRQDEOHEHOLHI




 8    /s/Brandon Lolwing
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      Signature
                                                                                    06/11/2019
                                                                            'DWHBBBBBBBBBBBBBBB




 Print:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        LOLWING, BRANDON                                                                         VP Loan Documentation
                                                                                                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        First Name            Middle Name                   Last Name              7LWOH


 Company Wells Fargo Bank, N.A.
         _B____________________BB____________________________________

 Address    MAC N9286-01Y
            ___________________________B_________BB______BB______________
            Number                    Street

            1000 Blue Gentian Road
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            $GGUHVV

             Eagan                                   MN      55121-7700
            BBBB_______________________________________________BBBBBBBB__
              City                                                     State      ZIPCode



                     800-274-7025                                                                NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone BBBBBBBBBBBBBBBBBBBBBBBBB                                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                (PDLO




Official Form 410S1                                                     1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                         page 
          18-35890-cgm            Doc         Filed 06/11/19         Entered 06/11/19 14:04:25      Main Document
                        UNITED STATES Pg
                                      BANKRUPTCY
                                         3 of 11 COURT
                                                          Southern District of New York


                                                          Chapter 13 No. 1835890
                                                          Judge: Cecelia G. Morris

In re:
Christopher D Ferri and Kerri-Anne Ferri
                                                 Debtor s 

                                                 CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before June 12, 2019 via filing with the US
Bankruptcy Court's CM ECF system and/or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                                    %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                           Christopher D Ferri and Kerri-Anne Ferri
                                           43 Billys Way

                                           Nelsonville NY 10516



                                           %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                           N/A




Debtor’s Attorney:                         %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                           Craig Dietsch
                                           The Law Office of Craig Dietsch
                                           511 6th Ave.
                                           Ground Floor Office
                                           Brooklyn NY 11215


                                           %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                           N/A




Trustee:                                   %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                           Krista M. Preuss
                                           Chapter 13 Standing Trustee
                                           399 Knollwood Road

                                           White Plains NY 10603

                                                                /s/Brandon Lolwing
                                                                @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@
                                                                VP Loan Documentation
                                                                Wells Fargo Bank, N.A.
18-35890-cgm      Doc   Filed 06/11/19    Entered 06/11/19 14:04:25   Main Document
                                         Pg 4 of 11
CRAIG DIETSCH, ESQ.#
GROUND FLOOR OFFICE
511 6TH AVE
BROOKLYN, NY 11215
18-35890-cgm   Doc   Filed 06/11/19    Entered 06/11/19 14:04:25   Main Document
                                      Pg 5 of 11
   18-35890-cgm              Doc       Filed 06/11/19           Entered 06/11/19 14:04:25                    Main Document
                                                               Pg 6 of 11
    CHRISTOPHER D FERRI
    43 BILLYS WAY
    NELSONVILLE NY 10516




Important notice about your Escrow Account Disclosure Statement
Now that you’ve been approved for a trial payment plan, we’ve completed an analysis of your escrow account to ensure we’re collecting
sufficient funds for your property tax and insurance premium payments. As a result of this analysis, we are sending you an Escrow Account
Disclosure Statement.

Questions?
Contact your Home Preservation Specialist

Monthly payment amount
You may find the monthly payment amount shown on this statement is not the same as your trial plan payment. Please make your payments as
outlined in your trial payment plan.

Escrow reviews
We’ll continue to review your escrow account yearly to make sure the escrow portion of your total monthly payment covers your projected
property taxes and insurance premiums. Please retain this escrow statement for your records as it reflects the tax and insurance obligations on
your loan.
18-35890-cgm   Doc   Filed 06/11/19    Entered 06/11/19 14:04:25   Main Document
                                      Pg 7 of 11
         18-35890-cgm             Doc       Filed 06/11/19                        Customer
                                                                     Entered 06/11/19        ServiceMain Document
                                                                                      14:04:25
                                                                    Pg 8 of 11        Online               Telephone
                                                                                                 wellsfargo.com                  1-800-340-0473
          CHRISTOPHER D FERRI
                                                                                                 Correspondence                  Hours of operation
          43 BILLYS WAY                                                                          PO Box 10335                    Mon - Fri 7 a.m. - 7 p.m. CT
          NELSONVILLE NY 10516                                                                   Des Moines, IA 50306
                                                                                                 To learn more, go to:
                                                                                                 wellsfargo.com/escrow


                                                                                                   We accept telecommunications relay service calls



PLEASE NOTE: If you are presently seeking relief (or have previously been granted
relief) under the United States Bankruptcy Code, this statement is being sent to you
for informational purposes only. The summaries below are based on the terms of the
loan and are provided for informational purposes only.
These amounts are governed by the terms of the loan unless otherwise reduced by an
order of the bankruptcy court. Because the amounts billed for the escrow items can
change over time, we review the escrow account at least once per year to ensure there
will be enough money to make these payments. Once the review is complete, we send
the escrow review statement, also known as the escrow account disclosure statement.
                                                                                             The escrow account has a shortage of
Here's what we found:
     • Required Minimum Balance: The escrow account balance is projected to                               $379.94
        fall below the required minimum balance. This means there is a shortage.

     •   Payments: As of the August 1, 2019 payment, the contractual portion of the
         escrow payment decreases.



  Part 1 - Mortgage payment

         Option 1                Pay the shortage amount over 12 months
                                  Previous payment through New payment beginning with
                                  07/01/2019 payment date   the 08/01/2019 payment
                                                                                                Option 1: No action required
 Principal and/or interest                $1,058.42                 $1,058.42

 Escrow payment                           $1,858.86                 $1,848.31               Starting August 1, 2019 the new contractual
 Total payment amount
                                                                                            payment amount will be $2,906.73
                                         $2,917.28                $2,906.73

         Option 2                Pay the shortage amount of $379.94
                                  Previous payment through New payment beginning with
                                  07/01/2019 payment date   the 08/01/2019 payment
                                                                                                Option 2: Pay shortage in full
 Principal and/or interest                $1,058.42                 $1,058.42

 Escrow payment                           $1,858.86                 $1,816.65               Starting August 1, 2019 the new contractual
 Total payment amount                                                                       payment amount will be $2,875.07
                                         $2,917.28                $2,875.07




                                                      See Page 2 for additional details.


                                        Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                        States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                        Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                        payments, please contact your attorney or the Trustee’s office before directly sending any
                                        amounts relating to this escrow shortage

                                                                  If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                  and mail it along with a check for $379.94 to the address that appears on this coupon.
  CHRISTOPHER D FERRI
                                                                  This payment must be received no later than August 1, 2019.


              Wells Fargo Home Mortgage
              PO Box 105632
To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
       18-35890-cgm
determine the escrow amount. Doc           Filed 06/11/19 Entered 06/11/19 14:04:25 Main Document
                                                                      Pg 9 of 11
The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
through the date of the analysis.



Escrow comparison

                                                                                                                                        New monthly
                                      02/18 - 01/19     07/18 - 06/19        05/19 - 05/19   08/19 - 07/20
                                                                                                                       # of               escrow
                                        (Actual)          (Actual)             (Actual)       (Projected)
                                                                                                                      months              amount

Property taxes                            $19,480.03        $17,214.23              $0.00     $19,480.03       ÷         12        =        $1,623.34
Property insurance                         $2,319.73         $2,319.73              $0.00       $2,319.73      ÷         12        =          $193.31
Total taxes and insurance                 $21,799.76        $19,533.96              $0.00      $21,799.76      ÷         12        =        $1,816.65
Escrow shortage                            $2,959.58          $1,749.72           $506.57        $379.94       ÷         12        =           $31.66**

Total escrow                              $24,759.34        $21,283.68            $506.57      $22,179.70      ÷         12        =        $1,848.31


**
    This amount is added to the payment if Option 1 on page 1 is selected.


Projected escrow account activity over the next 12 months
To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                    (Calculated in Part 3 - Escrow account projections
Lowest projected escrow balance September, 2019                                -$27,051.97          table)

Bankruptcy adjustment‡                                                 +        $30,305.33

Minimum balance for the escrow account†                                 -        $3,633.30          (Calculated as: $1,816.65 X 2 months)


Escrow shortage                                                        =           -$379.94


‡
 This adjustment of $30,305.33, is the remaining amount of the pre-petition escrow shortage included in our proof of claim being paid through the
confirmed bankruptcy plan.
†
 The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
account, we add the yearly escrow payments, and divide by 12. We take this amount and multiply it by 2 as allowed by state laws and/or the mortgage
contract to determine the cash reserve.
               Payments to                 expect to                                                         Projected escrow        Balance required
Date             escrow                     pay out         Description                                          balance              in the account
Jul 2019 18-35890-cgm              Doc         Filed 06/11/19         Entered 06/11/19 14:04:25
                                                        Starting balance                                          Main Document$13,658.69
                                                                                                                 -$17,026.58
Aug 2019           $1,816.65                    $0.00              Pg 10 of 11                                   -$15,209.93               $15,475.34
Sep 2019           $1,816.65                 $13,658.69     HALDANE CSD/PHILLIPSTOW                             -$27,051.97                $3,633.30
Oct 2019           $1,816.65                     $0.00                                                           -$25,235.32                   $5,449.95
Nov 2019           $1,816.65                     $0.00                                                           -$23,418.67                   $7,266.60
Dec 2019           $1,816.65                  $2,319.73     ALLSTATE INSURANCE                                   -$23,921.75                   $6,763.52
Jan 2020           $1,816.65                  $3,555.54     PHILIPSTOWN TOWN                                     -$25,660.64                   $5,024.63
Feb 2020           $1,816.65                     $0.00                                                           -$23,843.99                   $6,841.28
Mar 2020           $1,816.65                     $0.00                                                           -$22,027.34                   $8,657.93
Apr 2020           $1,816.65                     $0.00                                                           -$20,210.69               $10,474.58
May 2020           $1,816.65                     $0.00                                                           -$18,394.04               $12,291.23
Jun 2020           $1,816.65                 $2,265.80      NELSONVILLE VILLAGE                                  -$18,843.19               $11,842.08
Jul 2020           $1,816.65                     $0.00                                                           -$17,026.54               $13,658.73

Totals           $21,799.80                  $21,799.76



 Part 4 - Escrow account history
Escrow account activity from May, 2019 to July, 2019
                       Deposits to escrow                     Payments from escrow                                             Escrow balance
   Date       Actual      Projected Difference            Actual   Projected Difference      Description           Actual         Projected Difference
May 2019                                                                                  Starting Balance       -$75,550.60      $10,474.54     -$86,025.14
May 2019     $57,072.10        $1,816.65   $55,255.45        $0.00        $0.00   $0.00                          -$18,478.50      $12,291.19     -$30,769.69
(estimate)

Jun 2019      $1,858.86        $1,816.65       $42.21     $2,265.80   $2,265.80   $0.00   NELSONVILLE            -$18,885.44      $11,842.04     -$30,727.48
(estimate)                                                                                VILLAGE

Jul 2019      $1,858.86        $1,816.65       $42.21        $0.00        $0.00   $0.00                           -$17,026.58     $13,658.69     -$30,685.27
(estimate)

Totals       $60,789.82     $5,449.95      $55,339.87     $2,265.80   $2,265.80   $0.00
1. We established an escrow account for the payment of real estate property taxes and/or property insurance premiums. If an
escrow18-35890-cgm           DocYorkFiled
        account is required, New             06/11/19
                                      law requires          Entered
                                                   us to disclose      06/11/19
                                                                  the following     14:04:25 Main Document
                                                                                information.
                                                        Pg 11 of 11
We are obligated to make all payments for taxes and property insurance for which a real property escrow account is
maintained. We are also responsible for making the payments in a timely manner, and for any penalties, interest and/or
damages to you if the payments are late. We cannot impose any fees relating to the maintenance of the real property tax escrow
account.

You are obligated to pay one twelfth (1/12) of the annual property insurance premium and annual real estate tax payment each
month to us. We in turn deposit your payments into an escrow account. If there is a deficiency or surplus in the account, a
greater or lesser amount may be required from you. We maintain all real property escrow account funds in a banking
institution whose deposits are insured by a federal agency.

In the event that you receive a real property insurance premium notice from your insurer, you are obligated to promptly
transmit the premium notice to us or our agent as may be designated in writing by us for payment. Failure to do so may
jeopardize your insurance coverage and may excuse us from liability for failure to timely make such real property insurance
payments.

2. You can reach out to the New York State Department of Financial Services to file a complaint about your mortgage servicer.
You can get information by calling the department’s Consumer Assistance Unit at 1-800-342-3736. Or visit www.dfs.ny.gov.
